Exhibit 99.2 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350 and Rule 13a-14(b) or Rule 15d-14(b) My name is Crystal Coranesand I am the President and Chief Executive Officer of Eaglecrest Resources, Inc. (the “Company”). I hereby certify pursuant to 18 U.S.C. Section 1350 as adopted by Section906 of the Sarbanes–Oxley Act of 2002 that to the best of my knowledge and belief: the Annual Report on Form 10-K for the year ended January 31, 2010, filed with the U.S. Securities and Exchange Commission on xxxxxxxxx (“Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of the operations of Eaglecrest Resources, Inc. as of, and for, the periods presented in the Report. CRYSTAL CORANES Crystal Coranes President and Chief Executive Officer Eaglecrest Resources, Inc. Date:April 26, 2010
